DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 223 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 223 sets forth that the biomass-based carbonaceous particulate material has a percent modern content (pMC) of greater than 85% when determined according to ASTM D6866.  The claim then no longer limits independent Claim 222, which has been amended to include an identical limitation. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 209 - 217, and 218 are rejected under 35 U.S.C. 103 as being obvious over US 2002/0037942 to Takashima in view of US 5,254,597 to Horn et al., as evidenced by US 2017/0058075 to Kumar et al. 
Regarding Claims 1, 209 - 214, and 218.  Takashima teaches a polyurethane which is foamed (Abstract; Paragraphs 32 and 45), i.e. a foamed isocyanate-based polymer.  The polyurethane is derived from a reaction mixture comprising:
an isocyanate ingredient (Paragraph 13);
a polyol ingredient in an amount in parts by weight (Paragraphs 13 and 20), wherein the polyol may be a graft polyol (Paragraphs 15 and 16).  Kumar et al. provides evidence that graft polyols are polyols in which polymeric particles are dispersed in a polyol (Paragraph 79), i.e. a base polyol.  
a carbon powder in an amount in parts by weight (Takashima: Paragraphs 13 and 31).  The carbon powder is obtained by carbonization of wood or bamboo (Paragraph 28).  It is then the Office’s position that the carbon powder taught by Takashima is reasonably considered to correspond to “biomass-based carbonaceous particulate material”, which is defined in the instant specification as a carbonaceous material which may be obtained by carbonization of a lignocellulosic or cellulosic material (Paragraph 23).  Woods and bamboo are subsequently cited as examples of suitable feedstock materials (Paragraph 24), which are the same feedstock materials used in Takashima.  In embodiments of Takashima in which the carbon powder is obtained by carbonization of a lignocellulosic or cellulosic material, the percent modern carbon (pMC) of the particles determined according to ASTM D6866 will be 100% due to the fact that they are obtained exclusively from a biomass source; and
 a foaming/blowing agent (Paragraph 13).
Takashima teaches the carbon powder may have a particle diameter in the range of 0.01 to 1 micrometers (Paragraph 0045) but does not expressly specify how this particle diameter is measured.  This particle size range could possibly be a median size range, in which case it would correspond to the D50 particle size of the carbon powder which is substantially overlaps with the instantly claimed range of 0.2 to 6 micrometers.  This particle size range could also correspond to a lower limit (0.01 micrometers) and an upper limit (1 micrometer) for the size of all particles of the carbon powder; as both the lower and upper limit would be within the instantly claimed range, the D50 particle size would also be in the instantly claimed range.  Finally, the particle size range of 0.2 to 1 micrometers could correspond to an average particle size range.  In which case, the Office respectfully submits that it would have been obvious to a person of ordinary skill in the art to provide all carbon powder particles in Takashima et al. with a particle diameter of at least 0.01 micrometers and a maximum of 1 micrometers to achieve an average particle size in the disclosed range of 0.01 to 1 micrometers.  The motivation would have been that Takashima teaches it is difficult to prepare particles with diameters below 0.01 micrometers and to obtain the desired coloring effect with particles having diameters above 1 micrometer (Paragraph 0033).  Moreover, persons of ordinary skill in the art would recognize that the particle size of diameter will have an effect on a number of physical properties in the foam and thus ensuring the particles is in this limited range would provide a product with more uniform properties.
Takashima is silent regarding the composition of the polymer particles which are dispersed in the base polyol of the polymer polyol.  However, Horn et al. specifically teaches the use of polymer polyols in which the dispersed polymer particles are based upon styrene and acrylonitrile (Column 7, Lines 26 – 37).  Takashima and Horn et al. are analogous art as they are from the same field of endeavor, namely isocyanate-based polymers comprising carbon/charcoal powders.  Before the filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide polymer particles based upon styrene and acrylonitrile as suggested by Horn et al. as the polymer particles in the polymer polyol of Takashima.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Horn et al. shows that polymer particles are based upon styrene and acrylonitrile are known in the art to be suitable polymer particles for dispersion in polymer polyols which are ultimately used in the preparation of polyurethane foams.
Takashima is silent regarding the indentation force deflection of the foamed isocyanate-based polymer foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Takashima when modified in the manner proposed above teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a foamed isocyanate-based polymer having an indentation force deflection measured according to ASTM DM3574-11 which is within the instantly claimed percentage ranges of a foam prepared from an identical reaction mixture to said reaction mixture used to prepare said foamed isocyanate-based polymer except that the reaction mixture used to prepare the reference foam is free of biomass-based carbonaceous particulate material and comprises an amount in parts by weight of polymer particles which is equal to the sum of the amount in parts by weight of polymer particles and the amount in parts by weight of biomass-based carbonaceous particulate in said foamed isocyanate-based polymer - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.   
Regarding Claims 215 and 216.  Takashima teaches the foamed isocyanate-based polymer defined in Claim 1 wherein the carbon powder is obtained by carbonization of wood or bamboo (Paragraph 28).  In the instant specification, woods and bamboo are cited as examples of suitable feedstock materials for the preparation of the biomass-based carbonaceous particulate material (Paragraph 24).  As the carbon powders in Takashima and the instant specification are prepared from the same feedstock materials, it is then reasonably expected that the carbon powder of Takashima has an organic carbon content and a hydrogen to carbon molar ratio in the instantly claimed ranges.
Regarding Claim 217.  Takashima teaches the foamed isocyanate-based polymer defined in Claim 1 but is silent regarding the surface area of the carbon/charcoal powder.  However, Horn et al. also teaches a foam isocyanate-based polymer in which the charcoal included has a surface area calculated using the BET method of advantageously 500 to 2500 m2/g (Column 12, Lines 24 – 31).  Takashima and Horn et al. are analogous art as they are from the same field of endeavor, namely isocyanate-based polymers comprising carbon/charcoal powders.  Before the filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the charcoal powder in Takashima with a surface area in the aforementioned range disclosed by Horn et al.  The motivation would have been that Horn et al. teaches this surface area to be advantageous for the incorporation of charcoal powder in isocyanate-based foams (Column 12, Lines 24 – 31).  

Claims 222 - 231 are rejected under 35 U.S.C. 103 as being obvious over US 2002/0037942 to Takashima in view of US 5,254,597 to Horn et al., as evidenced by US 2017/0058075 to Kumar et al. 
Regarding Claims 222 – 228.  Takashima teaches a polyurethane which is foamed (Abstract; Paragraphs 32 and 45), i.e. a foamed isocyanate-based polymer.  The polyurethane is derived from a reaction mixture comprising:
an isocyanate ingredient (Paragraph 13);
a polyol ingredient in an amount in parts by weight (Paragraphs 13 and 20), wherein the polyol may be a graft polyol or polyurea dispersion polyol (Paragraphs 15 and 16).  Kumar et al. provides evidence that graft polyols are polyols in which polymeric particles are dispersed in a polyol (Paragraph 79), i.e. a base polyol;
a carbon powder in an amount in parts by weight (Takashima: Paragraphs 13 and 31).  The carbon powder is obtained by carbonization of wood or bamboo (Paragraph 28).  It is then the Office’s position that the carbon powder taught by Takashima is reasonably considered to correspond to “biomass-based carbonaceous particulate material”, which is defined in the instant specification as a carbonaceous material which may be obtained by carbonization of a lignocellulosic or cellulosic material (Paragraph 23).  Woods and bamboo are subsequently cited as examples of suitable feedstock materials (Paragraph 24), which are the same feedstock materials used in Takashima( Paragraph 23).  In embodiments of Takashima in which the carbon powder is obtained by carbonization of a lignocellulosic or cellulosic material, the percent modern carbon (pMC) of the particles determined according to ASTM D6866 will be 100% due to the fact that they are obtained exclusively from a biomass source; and
 a foaming/blowing agent (Paragraph 13).
Takashima teaches the carbon powder may have a particle diameter in the range of 0.01 to 1 micrometers (Paragraph 0045) but does not expressly specify how this particle diameter is measured.  This particle size range could possibly be a median size range, in which case it would correspond to the D50 particle size of the carbon powder which is substantially overlaps with the instantly claimed range of 0.2 to 6 micrometers.  This particle size range could also correspond to a lower limit (0.01 micrometers) and an upper limit (1 micrometer) for the size of all particles of the carbon powder; as both the lower and upper limit would be within the instantly claimed range, the D50 particle size would also be in the instantly claimed range.  Finally, the particle size range of 0.2 to 1 micrometers could correspond to an average particle size range.  In which case, the Office respectfully submits that it would have been obvious to a person of ordinary skill in the art to provide all carbon powder particles in Takashima et al. with a particle diameter of at least 0.01 micrometers and a maximum of 1 micrometers to achieve an average particle size in the disclosed range of 0.01 to 1 micrometers.  Persons of ordinary skill in the art would recognize that the particle size of diameter will have an effect on a number of physical properties in the foam and thus ensuring the particles is in this limited range would provide a product with more uniform properties.
Takashima is silent regarding the composition of the polymer particles which are dispersed in the base polyol of the polymer polyol.  However, Horn et al. specifically teaches the use of polymer polyols in which the dispersed polymer particles are based upon styrene and acrylonitrile (Column 7, Lines 26 – 37).  Before the filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide polymer particles based upon styrene and acrylonitrile as suggested by Horn et al. as the polymer particles in the polymer polyol of Takashima.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Horn et al. shows that polymer particles are based upon styrene and acrylonitrile are known in the art to be suitable polymer particles for dispersion in polymer polyols which are ultimately used in the preparation of polyurethane foams.
Takashima is silent regarding the indentation force deflection of the foamed isocyanate-based polymer foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Takashima when modified in the manner proposed above teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a foamed isocyanate-based polymer having an indentation force deflection measured according to ASTM DM3574-11 which is within the instantly claimed percentage ranges of a foam prepared from an identical reaction mixture to said reaction mixture used to prepare said foamed isocyanate-based polymer except that the reaction mixture used to prepare the reference foam is free of biomass-based carbonaceous particulate material and comprises an amount in parts by weight of polymer particles which is equal to the sum of the amount in parts by weight of polymer particles and the amount in parts by weight of biomass-based carbonaceous particulate in said foamed isocyanate-based polymer - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.   
Regarding Claims 229 and 230.  Takashima teaches the foamed isocyanate-based polymer defined in Claim 222 wherein the carbon powder is obtained by carbonization of wood or bamboo (Paragraph 28).  In the instant specification, woods and bamboo are cited as examples of suitable feedstock materials for the preparation of the biomass-based carbonaceous particulate material (Paragraph 24).  As the carbon powders in Takashima and the instant specification are prepared from the same feedstock materials, it is then reasonably expected that the carbon powder of Takashima has an organic carbon content and a hydrogen to carbon molar ratio in the instantly claimed ranges. 
Regarding Claim 231.  Takashima teaches the foamed isocyanate-based polymer defined in Claim 222 but is silent regarding the surface area of the carbon/charcoal powder.  However, Horn et al. also teaches a foam isocyanate-based polymer in which the charcoal included has a surface area calculated using the BET method of advantageously 500 to 2500 m2/g (Column 12, Lines 24 – 31).  Before the filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the charcoal powder in Takashima with a surface area in the aforementioned range disclosed by Horn et al.  The motivation would have been that Horn et al. teaches this surface area to be advantageous for the incorporation of charcoal powder in isocyanate-based foams (Column 12, Lines 24 – 31).  

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that Takashima discloses the carbon powder may be a charcoal powder or carbon black, the latter of which is expressly excluded from the claimed reaction mixture by the recitation of “biomass-based carbonaceous particulate material” recited in the instant claims.  However, while the carbon black taught by Takashima may not be within the scope of the instant claims, the charcoal powder taught by Takashima is.  Takashima obtains its charcoal powder by carbonizing feedstock materials by such as wood and bamboo (Paragraph 28).  “Biomass-based carbonaceous particulate material” is defined in the instant specification as a carbonaceous material which may be obtained by carbonization of a lignocellulosic or cellulosic material.  Various woods and bamboo are subsequently cited as examples of suitable feedstock materials (see Paragraphs 37 – 38 of the PG-PUB of the instant specification).  The charcoal powder of Takashima is then reasonably considered to be “biomass-based carbonaceous particulate material”.
It has been held that prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. (MPEP 2143(I)) Takashima’s disclosure of carbon black as a suitable carbon power does not then constitute a teaching way from the relied upon embodiments of Takashima in which the carbon powder is a charcoal powder, i.e. a biomass-based carbonaceous particulate material.
B) Applicant argues that Takashima does not teach the selection of a biomass-based carbonaceous particulate material having a D50 particle size in the range of from 0.2 to 6 microns.  
The Office acknowledges that D50 particle size corresponds to a median particle size/diameter.  The Office further recognizes that Takashima is silent regarding whether or not the particle diameter disclosed corresponds to a median particle diameter.  Takashima simply teaches the carbon powder may have a particle diameter in the range of 0.01 to 1 micrometers (Paragraph 0045).  However, any reasonable interpretation of this teaching would render obvious the claimed range.  If the particle size of 0.01 to 1 micrometers corresponds to a median particle size range, then it substantially overlaps with the instantly claimed range of 0.2 to 6 microns.  If the particle size corresponds to a range representing the lower limit and upper limit of all particles which are present, the D50 particle size would also necessarily have substantial overlap with the claimed range.  Finally, the particle size of 0.01 to 1 micrometers could correspond to an average particle size range.  
In any case, it is the Office’s position that it would have been obvious to a person of ordinary skill in the art to provide all carbon powder particles in Takashima et al. with a particle diameter of at least 0.01 micrometers and a maximum of 1 micrometers.  The median particle size would also then substantially overlap with the instantly claimed range.  Persons of ordinary skill in the art would recognize that the particle size of diameter will have an effect on a number of physical properties in the foam and thus ensuring the particles is in this limited range would provide a product with more uniform properties.
C) Applicant argues that the above scenarios do not address the fact that a D50 below 0.2 microns “could” have 50% of the particles above and below 0.2 microns, such that it is still encompassed by the lower part of Takashima’s range but outside the range of the instant claims.  However, as discussed above, Takashima, when modified in the manner proposed above, teaches a D50 range of 0.1 to 1 microns, which substantially overlaps with the instantly claimed range of 0.2 to 6 microns.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
D) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is applicant’s position that one of ordinary skill in the art following Takashima would not have looked to Horn et al. because the references produce products which are used in differing applications.  However, both references are directed to cellular/foamed urethane articles prepared from the reaction of isocyanates with polyol compositions which may comprise polymer polyols and carbon/charcoal powders.  Though they may envision different end uses for their products, the Office maintains that there is sufficient nexus in their compositions and chemistry to combine these references.
E) In response to applicant's argument that Horn considers microporous activated charcoal and/or carbon molecular sieve to be an essential feature of the invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  The test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Horn is not relied upon to teach the instantly claimed biomass-based carbonaceous particulate material, as this feature is already taught by primary reference Takashima.  Rather, as Takashima is silent with respect to the composition of the particles in its polymer polyols, Horn is relied upon to teach that styrene-acrylonitrile particles are suitable for dispersion in such polyols.
F) Applicant argues that Claim 1 has been further amended to state the biomass-based carbonaceous particulate material has a percentage of modern carbon (pMC) content of greater than 85% which is not taught or suggested by Takashima, as the reference burns and carbonizes its wood materials.  Once a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) However, arguments of counsel cannot take the place of factually supported objective evidence.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP 2145) At present, applicant has not provided an objective showing from which it can be concluded that the process taught by Takashima results in particles having a pMC outside the instantly claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764